Citation Nr: 0407695	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  00-14 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.  

2.  Entitlement to service connection for a bilateral knee 
condition.  

3.  Entitlement to service connection for a bilateral ankle 
condition.  

4.  Entitlement to service connection for headaches.  

5.  Entitlement to an initial evaluation greater than 40 
percent for residuals of low back strain, with chronic 
degenerative changes of the lumbosacral spine, with narrowing 
at L5-S1.  

6.  Entitlement to a compensable evaluation for left ear 
hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from June 1980 to June 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The issues concerning greater evaluations for the veteran's 
lumbosacral spine disability and for left ear hearing loss 
will be the subject of the Remand that follows this decision.  

A portion of this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.  


FINDINGS OF FACT

1.  Resolving all doubt in the veteran's favor, the evidence 
shows that he has a hearing loss disability in his right ear 
due to acoustic trauma during service.  

2.  The medical evidence does not show that the veteran has a 
bilateral knee condition due to injury or disease in service.  

3.  The medical evidence does not show that the veteran has a 
bilateral ankle condition due to injury or disease in 
service.  

4.  The medical evidence does not show that the veteran has 
headaches due to injury or disease in service or to his 
service-connected tinnitus.  


CONCLUSIONS OF LAW

1.  Right ear hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1111, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.385 (2003)

2.  A bilateral knee condition was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1111, 5107 (West 
2002); 38 C.F.R. § 3.303 (2003)

3.  A bilateral ankle condition was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1111, 5107 (West 
2002); 38 C.F.R. § 3.303 (2003)

4.  Headaches were not incurred in or aggravated by service, 
nor are they proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1111, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2003)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2002)).  In addition, VA 
recently promulgated regulations that implement the statutory 
changes effected by the VCAA.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  

VA must notify the veteran of evidence and information 
necessary to substantiate his claims and inform him whether 
he or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
December 1998 rating decision, April 2000 statement of the 
case, and supplemental statements of the case dated through 
May 2003, the veteran and his representative were apprised of 
the applicable law and regulations and given notice as to the 
evidence needed to substantiate his claims.  In addition, by 
letters dated in June 2001 and December 2002, the RO and the 
Board explained the provisions of the VCAA, gave additional 
notice of the evidence needed to substantiate the claims on 
appeal, and asked the veteran to submit or authorize the RO 
to obtain additional relevant evidence.  

With respect to the duty to assist, review of the claims 
folder reveals that the RO secured service medical records, 
VA and private medical records, and relevant VA examinations.  
As discussed in detail below, the Board finds that the 
evidence in this case is sufficient to render a 
determination, such that an additional medical examination or 
opinion is not needed.  

Finally, the Board finds that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in June 2001 and 
December 2002 was not given prior to the first AOJ 
adjudication of the claim, the notice was provided prior to 
the most recent transfer and certification of the appellant's 
case to the Board.  After the notice was provided, the case 
was readjudicated and a supplemental statement of the case 
was provided to the appellant.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his or her claim, and to respond to VA 
notices.  

In addition, the Court in Pelegrini held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, the VCAA notice letter that was provided to the 
appellant contains the "fourth element," and the Board 
finds that the appellant has been fully notified of the need 
to give to VA any evidence pertaining to her or his claim.  
Moreover, the veteran has indicated that he has no further 
evidence to submit.  

The Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error.  
Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. 
§ 3.304(b).  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).  A preexisting injury or disease is considered 
aggravated by military service where there is an increase in 
disability during service, absent a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The 
presumption of aggravation may be rebutted only by clear and 
unmistakable evidence.  38 C.F.R. § 3.306(b).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).  

Service connection for right ear hearing loss 

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The service medical records contain numerous audiometric 
evaluations to monitor the veteran's hearing, presumably 
because his duties exposed him to significant levels of 
noise.  Most of those evaluations revealed elevated puretone 
thresholds for the veteran's left ear.  But none of the 
evaluations, including the evaluation conducted at the time 
of his separation examination, contains puretone thresholds 
that meet the criteria of § 3.385 for hearing loss disability 
for his right ear.  

On an authorized audiological evaluation in September 1998, 
pure tone thresholds, in decibels, were as follows:


HERTZ (CYCLES PER SECOND)

500
1000
2000
3000
4000
Right
50
45
45
50
60
Left
40
50
45
40
50

Speech audiometry revealed speech discrimination ability of 
96 percent in each ear.  

VA outpatient records dated in 2000 indicate that a hearing 
aid had been prescribed for the veteran's right ear.  The 
records also show that his left ear hearing loss was of the 
sensorineural variety, while he had mixed right ear hearing 
loss.  There is evidence that he underwent surgery on his 
right ear in 1999.  

On an authorized audiological evaluation in March 2001, pure 
tone thresholds, in decibels, were as follows:


HERTZ (CYCLES PER SECOND)

500
1000
2000
3000
4000
Right
45
50
45
55
60
Left
25
30
25
35
60

Speech audiometry revealed speech discrimination ability of 
88 percent in the right ear and of 100 percent in the left 
ear.  

The veteran has also submitted statements from several family 
members who attested to the fact that he had difficulty 
hearing ordinary speech upon his return home following his 
separation from service.  He has testified at two personal 
hearings that he had had trouble hearing in his right ear 
during service and ever since he left service due to his 
exposure to noise working in the engine room on board ship.  
He has stated that he has had no significant exposure to 
noise since his separation from service.  

The puretone thresholds for the veteran's right ear noted on 
the above VA audiometric evaluations meet the criteria for 
right ear hearing loss, as defined in § 3.385.  

The veteran testified at a personal hearing at the RO in June 
2002 that he first noticed difficulty hearing out of his 
right ear several years after his separation from service.  
He stated his belief, however, that the noise exposure that 
he experienced working in the engine room on board ship was 
the ultimate cause of his hearing loss in both ears.  

The Board finds that the medical evidence indicates and that 
the RO has already implicitly recognized that the veteran 
sustained acoustic trauma in his left ear during service, 
resulting in hearing loss in that ear that was documented 
during service and on recent VA audiometric evaluations.  In 
light of the current audiometric evidence that he now has 
hearing loss (albeit of mixed type) in his right ear and 
resolving all doubt in the veteran's favor, 38 U.S.C.A. 
§ 5107(b), the Board finds that his current right ear hearing 
loss was also caused by the acoustic trauma that he sustained 
during service, even though the hearing loss was first shown 
on audiometric evaluation a number of years after his 
separation from service.  

However, because he now has a current hearing loss disability 
in his right ear that was caused by an injury in service, the 
Board concludes that service connection has been established 
for right ear hearing loss.  

Service connection for a bilateral knee condition

The service medical records are completely negative for 
symptoms, clinical findings, or diagnosis of a disability 
concerning either knee.  

On VA compensation examination in September 1998, the veteran 
reported that he had developed pain in both knees after 
walking more than a mile for the previous 8 years.  He had 
not taken any medication for the pain.  X-rays of both knees 
were reportedly normal.  On examination, the examiner noted 
that there was no evidence of arthritis or fluid in either 
knee joint.  Range of motion was noted to be full.  The 
examiner indicated that no bilateral knee condition was 
found.  

The post-service treatment records are negative for any 
significant reference to knee complaints.  No examiner has 
noted any pertinent abnormal clinical findings or diagnosis.  

The veteran has submitted statements from several family 
members in support of his claims.  They stated generally that 
they had noticed that he had had knee pain in recent years.  

The veteran testified at a personal hearing at the RO in June 
2002 and at a videoconference hearing before the undersigned 
Veterans Law Judge in September 2003 that he first developed 
problems with his knees three or four years after service.  
He stated his belief, however, that walking on the steel deck 
on board ship, as well as carrying heavy loads, caused the 
problems that he developed later.  He stated that he was now 
unable to play sports and couldn't even do much walking 
without developing pain.  

Despite the veteran's hearing testimony, the medical evidence 
does not show that he had any knee condition in service or 
that he has any current knee condition.  He has not 
identified any medical records other than those already of 
record that might show pathology or other medical evidence of 
a current knee condition.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that persons without medical training are 
not competent to comment upon medical observations or to make 
medical diagnoses; such statements in this regard-by the 
veteran, his representative or others-are entitled to no 
probative weight.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In the absence of competent evidence of a current disability, 
service connection cannot be established and the veteran's 
claim for service connection for a bilateral knee condition 
is denied.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  

Service connection for a bilateral ankle condition

The service medical records are completely negative for 
symptoms, clinical findings, or diagnosis of a disability 
concerning either ankle.  

On VA compensation examination in September 1998, the veteran 
reported that he had developed pain in both ankles after 
walking more than a mile for the previous 8 years.  He had 
not taken any medication for the pain.  X-rays of both ankles 
were reportedly normal.  On examination, the examiner noted 
that there was no evidence of arthritis or fluid in either 
ankle joint.  Range of motion was noted to be full.  The 
examiner indicated that no bilateral ankle condition was 
found.  

The post-service treatment records are negative for any 
significant reference to ankle complaints.  No examiner has 
noted any pertinent abnormal clinical findings or diagnosis.  

The veteran has submitted statements from several family 
members in support of his claims.  They stated generally that 
they had noticed that he had had ankle pain in recent years.  

The veteran testified at a personal hearing at the RO in June 
2002 and at a videoconference hearing before the undersigned 
Veterans Law Judge in September 2003 that he first developed 
problems with his ankles three or four years after service.  
He stated his belief, however, that walking on the steel deck 
on board ship, as well as carrying heavy loads, caused the 
problems that he developed later.  He stated that he was now 
unable to play sports and couldn't even do much walking 
without developing pain.  The veteran also recalled 
sustaining numerous ankle sprains while running on the hard 
deck.  

Despite the veteran's hearing testimony, the medical evidence 
does not show that he had any ankle condition in service or 
that he has any current ankle condition.  He has not 
identified any medical records other than those already of 
record that might show pathology or any other medical 
evidence of a current ankle condition.  

As noted above, persons without medical training are not 
competent to comment upon medical observations or to make 
medical diagnoses; such statements in this regard-by the 
veteran, his representative or others-are entitled to no 
probative weight.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In the absence of competent evidence of a current disability, 
service connection cannot be established and the veteran's 
claim for service connection for a bilateral ankle condition 
is denied.  

In this case, the Board finds that the preponderance of the 
evidence is against the veteran's claim and that, therefore, 
the provisions of § 5107(b) are not applicable.  

Service connection for headaches 

The service medical records are completely negative for 
symptoms, clinical findings, or diagnosis of headaches.  

Of record is the report of a February 1997 MRI of the 
veteran's brain that was interpreted as being normal.  

On VA compensation examination in September 1998, the veteran 
reported that he had had headaches for the previous 11 years.  
Although the report of the 1997 MRI was not available for the 
examiner to review, he noted that the veteran reported that 
the test was normal.  It was noted that the veteran's 
headaches would resolve on lying down or resting.  No 
pertinent abnormal clinical findings were recorded.  The 
examiner diagnosed "headaches, probably tensional."  

The post-service treatment records are negative for any 
significant reference to headaches.  No examiner noted any 
pertinent abnormal clinical findings or diagnosis.  

The veteran has submitted statements from several family 
members in support of his claims.  They stated generally that 
they had noticed that he had had headaches in recent years, 
but did not specifically indicate when the headaches first 
appeared.  

The veteran testified at his June 2002 hearing and at a 
videoconference hearing before the undersigned Veterans Law 
Judge in September 2003 that he first developed headaches 
during service and had had them ever since.  He also 
suggested that the headaches might be related to his 
development of tinnitus during service, as they seemed to 
occur in conjunction with the tinnitus.  (Service connection 
has been established for tinnitus.)  

Despite the veteran's hearing testimony, the medical evidence 
does not show that any current headaches are due to service.  
Significantly, the veteran's own statements concerning the 
duration of his headaches are conflicting.  Moreover, the 
only diagnosis of headaches that is of record was made in 
conjunction with an examination in 1998, at which time the 
veteran reported that he had had headaches for 11 years-a 
duration that establishes their onset many years after his 
separation from service.  

In addition, the medical evidence does not show that the 
veteran's headaches resulted from his tinnitus.  Disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service-connected.  
38 C.F.R. § 3.310.  Significantly, the 1998 VA examiner 
indicated that his headaches were probably tensional in 
etiology.  No examiner has stated or even suggested that the 
veteran's headaches might be due to his service-connected 
tinnitus.  

As noted above, persons without medical training are not 
competent to comment upon medical observations or to make 
medical diagnoses; such statements in this regard-by the 
veteran, his representative or others-are entitled to no 
probative weight.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In the absence of competent evidence that the veteran's 
headaches are due to service or to a service-connected 
disability, service connection cannot be established and the 
veteran's claim for service connection for headaches is 
denied.  

In this case, the Board finds that the preponderance of the 
evidence is against the veteran's claim and that, therefore, 
the provisions of § 5107(b) are not applicable.  


ORDER

Service connection for right ear hearing loss is granted.  

Service connection for a bilateral knee condition is denied.  

Service connection for a bilateral ankle condition is denied.  

Service connection for headaches is denied.  


REMAND

In light of the Board's grant of service connection for right 
ear hearing loss, service connection is now in effect for 
bilateral hearing loss.  Although a noncompensable evaluation 
has been assigned for unilateral left ear hearing loss, VA 
regulations provide different criteria for rating bilateral 
hearing loss.  38 C.F.R. § 4.85 (2003).  Therefore, the 
hearing loss in the veteran's left ear must now be rated in 
conjunction with his right ear hearing loss, and the RO must 
have an opportunity to do so prior to the Board's 
consideration of the issue.  

Further, the Board notes that, effective in September 2003, 
during the pendency of the veteran's appeal, VA revised the 
criteria for evaluating diseases and injuries of the spine. 
The United States Court of Appeals of Veterans Claims has 
held that, in such instances, an appellant's claim must be 
evaluated under the provisions of both sets of criteria, the 
old and the new, applying the criteria that are more 
favorable to the appellant.  Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  Further, VA's General Counsel has held that if 
the amended regulation is more favorable to the claimant, 
then the retroactive reach of the regulation is governed by 
38 U.S.C.A. § 5110(g), which provides that VA may, if 
warranted by the facts of the claim, award a benefit based on 
a change in law retroactive to, but no earlier than, the 
effective date of the change.  VAOPGCPREC 3-2000.  The Board 
is bound by that ruling.  On Remand, the RO should provide 
the veteran with both sets of rating criteria and should, 
after scheduling him for another orthopedic examination, 
again consider the veteran's claim under both sets of 
criteria.  

Accordingly, this case as to these issues is REMANDED for the 
following additional actions:  

1.  The RO should request that the 
veteran provide the names and addresses 
of all health care providers who have 
treated him for hearing loss and for his 
service-connected back disability since 
December 2002.  With any needed signed 
releases, the RO should then request 
copies of the records of all treatment 
identified by the veteran.  All records 
so obtained should be associated with the 
claims file.  

2.  The RO should request that the 
veteran submit all evidence in his 
possession concerning his hearing loss  
and his service-connected back 
disability.  

3.  Upon completion of the above 
development, the RO should schedule the 
veteran for orthopedic and audiological 
examinations.  The claims file must be 
made available to and be reviewed by the 
examiners in conjunction with their 
examinations.  All indicated special 
tests should be completed.  The 
examiners' reports should fully set forth 
all current complaints and pertinent 
clinical findings, in compliance with 
current examination protocols.  The 
orthopedic examiner's report should also 
describe in detail the presence or 
absence and the extent of any functional 
loss due to low back strain, with chronic 
degenerative changes of the lumbosacral 
spine.  Consideration should be given to 
any loss due to reduced or excessive 
excursion, or due to decreased strength, 
speed, or endurance, as well as any 
functional loss due to absence of 
necessary structures, deformity, 
adhesion, or defective innervation.  In 
particular, the examiner should comment 
on any functional loss due to weakened 
movement, excess fatigability, 
incoordination, or pain on use, and 
should state whether any pain claimed by 
the appellant is supported by adequate 
pathology, e.g., muscle spasm, and is 
evidenced by his visible behavior, e.g., 
facial expression or wincing, on pressure 
or manipulation.  The examiner's inquiry 
in this regard should not be limited to 
muscles or nerves, but should include all 
structures pertinent to movement of the 
joint.  It is important for the 
examiner's report to include a 
description of the above factors that 
pertain to functional loss due to the low 
back disability that develops on use.  In 
addition, the examiner should express an 
opinion as to whether pain or other 
manifestations occurring during flare-ups 
or with repeated use could significantly 
limit functional ability of the affected 
part.  The examiner should portray the 
degree of any additional range of motion 
loss due to pain on use or during flare-
ups.  All opinions expressed should be 
supported by reference to pertinent 
evidence.  

4.  Upon completion of the requested 
development of the record, the RO should 
again consider the veteran's claim 
regarding an increased rating for his low 
back disability, with particular 
consideration of the provisions of 
38 C.F.R. §§ 4.40, 4.45, 4.59, as well as 
the old and the revised rating criteria 
for spinal disabilities.  The RO should 
also evaluate the veteran's service-
connected bilateral hearing loss.  If 
action taken remains adverse to the 
veteran, he and his accredited 
representative should be furnished a 
supplemental statement of the case 
concerning all evidence added to the 
record since the May 2003 supplemental 
statement of the case, including the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
4.59, and the old and the revised rating 
criteria for disabilities of the spine, 
and they should be given an opportunity 
to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



